DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 6, 8-10, 13, 15-17, 20 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Kundzich (US Pat # 8924355).
With regards to claim 1, Kundzich discloses a method for performing backup operations: 
receiving a user instruction to perform a backup operation on a user asset on a client device ([Fig. 5-6 lines 60-30] backup client application and/or an administrator console presents a selectable option in the user interface to allow for restarting an interrupted backup process); 
determining that a prior backup operation on the user asset was interrupted ([Fig. 5-6 lines 60-30] restarting an interrupted backup process); 
in response to the determination, generating a data file difference subset ([Col. 2 lines 26-54] a partial save set refers to the set of data that that has been successfully saved at the storage node between a restart of backup process and an interruption) using a control file and a recovery catalog, wherein the control file is associated with the 
initiating the backup operation using the data file difference subset ([Col. 2 lines 26-54] restart an interrupted backup process based on a partial save set).
Claims 8 and 15 correspond to claim 1 and are rejected accordingly.
With regards to claim 2, Kundzich further discloses:
wherein the control file specifies a plurality of data files in the user asset to be backup during the backup operation (Fig. 6a [Col. 13-14 lines 55-19] directory record).
Claims 9 and 16 correspond to claim 2 and are rejected accordingly.
With regards to claim 3, Kundzich further discloses:
wherein the recovery catalog specifies a second plurality of data files each of which were backed-up during the prior backup operation, wherein the second plurality of data files is a subset of the plurality of data files ([Col. 2 lines 26-54] previous partial save sets).
Claims 10 and 17 correspond to claim 3 and are rejected accordingly.
With regards to claim 6, Kundzich further discloses:
making a second determination that a request to perform a from-incomplete backup been received (Fig. 3 [Col. 10 lines 15-20] multiple save sets from restarting), 
wherein the data file difference subset is generated in response the determination and the second determination ([Col. 10 lines 15-20] Each of partial save 
Claims 13 and 20 correspond to claim 6 and are rejected accordingly.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 7, 11, 14, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kundzich (US Pat # 8924355) in view of Weiss (U.S Pub # 20080307019).
With regards to claim 4, Kundzich does not disclose however Weiss discloses:
identifying a tag file associated with the user asset; and 
determining that a parameter in the tag file specifies that the prior backup operation was in-progress ([0058] the backup component can recognize an interruption as it occurs and write an interrupt indicator such as a flag that identifies the partially completed backup).
	It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the system of Kundzich by the monitoring system of Weiss to monitor the backup progress of a backup operation.
	One of ordinary skill in the art would have been motivated to make this modification in order to identify backup data written to the backup before the backup was interrupted (Weiss [0008]).

	With regards to claim 7, Kundzich further discloses:
incomplete backup asset subcomponents in a last-created data file directory on a backup storage system, wherein copies of data files specified in the data file difference subset are stored in the last-created data file directory during the backup operation ([Col. 5 lines 1-5] directory structure of a particular save set).
Kundzich does not disclose however Weiss discloses:
prior to initiating the backup operation, initiating deletion of incomplete backup asset subcomponents ([0063] the partial backup data is discarded).
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the system of Kundzich by the monitoring system of Weiss to monitor the backup progress of a backup operation.
	One of ordinary skill in the art would have been motivated to make this modification in order to identify backup data written to the backup before the backup was interrupted (Weiss [0008]).
	Claim 14 corresponds to claim 7 and is rejected accordingly.
Claims 5, 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kundzich (US Pat # 8924355) in view of Weiss (U.S Pub # 20080307019) and in further view of Cope (U.S Pub # 20210141694).
With regards to claim 5, Kundzich does not disclose however Weiss discloses:
updating a second parameter in a second tag file to specifies that the backup operation was successful ([0060] once completed, the backup data can be flagged as a completed backup).

	One of ordinary skill in the art would have been motivated to make this modification in order to identify backup data written to the backup before the backup was interrupted (Weiss [0008]).
Cope discloses:
wherein performing the backup operation comprises deleting the tag file ([0060] deleted from the second volume once they have been copied over).
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the system of Kundzich and Weiss by the backup system of Cope to delete data once it has been backed up.
	One of ordinary skill in the art would have been motivated to make this modification in order so the volume does not become very large (Cope [0060]).
	Claims 12 and 19 correspond to claim 5 and are rejected accordingly.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY WU whose telephone number is (571)272-2033. The examiner can normally be reached Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.W./Examiner, Art Unit 2166                                                                                                                                                                                                        
/MARK D FEATHERSTONE/Supervisory Patent Examiner, Art Unit 2166